                                                                                          FILED
                                                                                        MAR 2 9 2019
                       IN THE UNITED STATES DISTRICT COURT.·                       · PETER A. MOORELiJR., CLERK
                     FOR THE EASTERN DISTRICT NORTH CAROLINA                          US DIST~ RT, EDNC
                                                                                    BY      .        · DEPCLK
                                 EASTERN DIVISION

                                       NO. 7:18-CR-48-BO

  UNITED STATES OF AMERICA                       )
                                                 )   UNITED STATES' MEMORANDUM·
  V.                                             )   IN AID OF SENTENCING
                                                 )
  CHRISTOPHER P. WILKINSON                       )


        For almost a decade, from 2002 through 2011, the defendant, Christopher Wilkinson,

 repeatedly paid bribes to a high-ranking public official, Anthony Gillespie, in exchange for

 Gillespie directing lucrative information technology contracts with the United States fy1arine

. Corps to the defendant's company, CPW Solutions. As a result of the contracts Gillespie steered

 to the defendant, the Marine Corps ultimately paid CPW Solutions over. $9 million.             The

'defendant's bribery corrupted the contracting process for services that directly supported the

 mission of this country's armed forces. A·term of imprisonment of 60 months, as the parties

 have stipulated, appropriately addresses the severity of the defendant's crime.

 I.     Offense Conduct

        On April 11, 2018, the defendant waived indictment and pled guilty to one count of

 conspiracy to commit bribery, in violation of 18 U.S.C. § 371. Pursuant to a·plea agreement with

 the Government, the defendant made several factual admissions regarding his conduct.

        From 2002 through 2011, the· defendant operated an information technology ("IT")

 consulting company, CPW Solutions ("CPW"). For the entire period, the defendant's business

 model _consisted of obtaining and maintaining contracts, as both a prime and subcontractor, with·

 the United States Marine Corps at Camp Lejeune in Jacksonville, North Caro1ina, by paying

 bribes to Anthony Gillespie. Until 2015, Gillespie worked as a.high-ranking civilian employee



           Case 7:18-cr-00048-BO Document 23 Filed 03/29/19 Page 1 of 7
 of the Marine Corps based at Camp ·Lejeune with authority over the awarding of IT-related

 contracts to support the Marine Corps' operations at Camp Lejeune and elsewhere.

        The defendant's bribery began with cash payments to Gillespie. Between 2002 and 2010,

 the defendant made at least 39 separate cash payments to Gillespie ranging in size from $2,000

 to $10,000 in exchange for the contracts Gillespie directed to the defendant.. To conceal the

 payments, the defendant wrote checks to himself from CPW' s bank account, cashed the checks,

 and tJien provided the cash_ to · Gillespie.   In total, the defendant paid Gillespie more than

 $_100,000 in cash bribes.

        Over time, however, a~ Gillespie directed more contracts to CPW, the defendant's bribes

 expanded to ·expensive technology equipment and jobs for Gillespie's friends and associates,
                                                 .              .         .                     .
· among other things. In 2006, after Gillespie directed a contract to CPW, Gillespie instructed the

 defendant to buy Gillespie a laptop. The defendant complied. A year later, while the defendant

 still held a contract with the Marine Corps, the defendant instructed him to purchase "spy

 sweeper" surveillanc_e detection equipment for Gillespie. Again, the defendant complied. In

 2008, as Gillespie directed a contract to a different company that intended to hire CPW as a

 subcontractor, Gillespie directed the defendant to purchase five laptop computers that, according

to Gillespie, he would provide to the spouses of Marine Corps generals as Christmas gifts. The

 defendant purchased the laptops for Gillespie at a cost of $11,901.98.

        Moreover, over the course of the conspiracy, the defendant hired several friends and

 associates of Gillespie's as employees of CPW, and did so at Gillespie's direction.           The

 defendant paid these individuals salaries totaling $5,694,985.17.




                                                 -2-




           Case 7:18-cr-00048-BO Document 23 Filed 03/29/19 Page 2 of 7
         Despite c<;>nsistently providing Gillespie with things of value that, in total, were worth

  more than $5.8 million, the defendant's company earned even more from the contracts Gil.lespie

, directed to CPW in exchange for these things of value between 2002 and2011. The defendant's

  corrupt agreement with Gillespie resulted in over $9.4 million in revenue for CPW.            The

  defendant personally profited in an amount of at least $1,327,289.86, as demonstrated by the

  parties' agreement regarding forfeiture. See Plea Agreement, ECF No. 11    ,r 9.
  II.    The Parties Have Stipulated to a Guidelines Sentence ~f 60 Months Imprisonment.

         Pursuant to a plea agreement and Rule ll(c)(l)(B) of the Federal Rules of Criminal

  Procedure, and to assist the Court in determining the appropriate· sentence under the U.S.

  Sentencing Guidelines ("U.S.S.G.:' or "the Guidelines"), the parties have l:lgreed that a term of

  imprisoriment of .60 months constitutes the appropriate sentence under the Guidelines. Plea

  Agreement ,r 15. This is the same Guidelines sentence calculated by U.S. Probation.

         The parties' stipulated sentence is based on an agreement that: (1) the defendant's base

  offense level is 12 pursuant to U.S.S.G. § 2Cl.l(a)(2); (2) because the offense involved more

  than one bribe, the defendant's base offense level should be increased by two levels pursuant to

  U,S.S.G. § 2Cl.l(b)(l);
              .
                          (3) because Gillespie was a high-level decision maker, the defendant's'

  base offense level should be increased by an additional four levels pursuant to U.S.S.G. §

  2Cl.l(b)(3); an:d (4) because the value of the bribes the defendant paid to" Gillespie exceeded

  $5.8 million, the defendant's base offense level should be increased by an additional eighteen

  levels, pursuant to U.S.S.G. §§ 2Cl.l(b)(2) and 2Bl.l(b)(l)(J). 1       Accordingly, the parties

  stipulated to a total offense level of 36 prior to any reduction for acceptance of responsibility.


        -1 Although the 2018 U.S. Sentencing Guidelines were issued after the parties entered into
  a plea agreement, the new Guidelines do not change the Guidelines calculation in this case. ·
                                                -3-




             Case 7:18-cr-00048-BO Document 23 Filed 03/29/19 Page 3 of 7
Moreover, the defendant accepted responsibility for his cnmes early and provided the

Government with timely notice of his intention to plead guilty, permitting the Government to

avoid preparing for trial and this Court to allocate its resources efficiently.· The parties have also

agreed~ therefore, .that ·a three-level reduction for acceptanGe of responsibility is appropriate

pursuant to U.S.S.G. § 3El.l.

         Accordingly, with an agreed upon Criminal History Category I, the defendant's advisory

guideline range is appropriately calculated as a Level 33, 135 months to 168 months. However,

because the statutory maximum for violations of 18 U.S.C. § 371 is 60 months, the parties have

stipulated that a term· of incarceration of 60 months is the appropriate sentence under the

Guidelines. See U.S.S.G. § 5Gl.l(a). ·Further, the parties have agreed pursuant to the plea

agreement that neither a downward or upward departure is warranted. See Plea Agreement              ,r
15(d).

III.     The Parties' Stipulated Guidelines Sentence · of 60 Months Imprisonment is
         Sufficient, But Not Greater Than Necessary, To Comply With the Sentencing
         Factors Set Forth in 18 U.S.C. § 3553(a).

         Under 18 U.S.C. § 3553(a), in determining a sentence, courts should consider, among

~ther factors, 1) the. nature and circumstances of the offense and the history and characteristics of

the defendant; 2) the need for the sentence imposed to reflect the seriousness of the offense,

promote respect for the law, provide just punishment; and deter criminal conduct; and 3) the

need to avo_id unwarranted disparities in sentencing. Although the Court is not bound by the plea

agreement in this case, the parties have agreed that a sentence of 60 months of incarceration is a

reasonable sentence under 18 U.S.C. § 3553(a) and that a variance is not warranted.

         Although the defendant has accepted responsibility and expressed remorse for his crimes,

the length and magnitude of the defendant's bribery conspiracy cannot be.ignored .. _For his own
                                                 -4-




            Case 7:18-cr-00048-BO Document 23 Filed 03/29/19 Page 4 of 7
    private gain., the defendant spent years corrupting a process intended to obtain information

    technology services and equipment to support· United States .Marine Corps operations.

    Moreover, the defendant engaged in his corruption during a time that the Marine Corps w~s

.
    fighting two wars
                    .
                      in Iraq and Afghanistan
                                  .         '
                                              alongside the other branches of the country's armed

    forces.    The integrity of military contracting goes to the heart of this country's security.

    Accordingly, the defendant's sentence must not only reflect the seriousness of the breach of

    public trust his bribes facilitated, but it must deter other government contractors from following

    in his footsteps.

              Further, although this is the defendant's first significant encounter with the crirp.inal

    justice system, for almost a decade he built a life for ·himself through corruption. His income .

    increased significantly once he started obtaining contracts for CPW with his bribes. With the

    money he earned, he bought a house in a gated community near Gillespie. He was able to

    contribute significant amounts of money to fi:oancial investment accounts.          He took several

    .personal trips to Las Vegas for gambling and vacation. For almost ten years, the defendant

    sustained a high standard ofliving as a direct result of his crime.

              Moreover, any downward variance from the guidelin~s sentence of 60 months would fail

    to account for the significant benefit the defendant already has received with respect to any

    potential sentence as a result of the Government's agreement not to pursue charges beyond the

    one conspiracy count to which the defendant pled guilty.              The conspiracy count carries a

    statutory maximum sentence well below the guidelines range of 135 to 168 months that is.

    compelled by the substantial monetary value of the bribes the defendant provided to Gillespie.

    Had the defendant been charged and convicted of bribery, in violation of 18 U.S.C. § 201, or


                                                     -5-




                 Case 7:18-cr-00048-BO Document 23 Filed 03/29/19 Page 5 of 7
honest services wire fraud, in violation of 18 U.S.C. §§ 1343 and 1346, for example, he would

have
 .
     faced the.full
                .
                    guidelines range established by the Guidelines-·more t.han 11 years.

       The defendant must be held accountable for his part in a long-running bribery conspiracy

to repeatedly trade the
.                    '
                        public trust placed in Gillespie's position with the Marine .Corps for

private gain. The Guidelines sentence of 60 months incarceration will foster that accountability

by adequately reflecting the seriousness of the defendant's offense, promoting respect for the

law, providing just punishment, and deterring others from similarly corrupting our military.

IV.     Conclusion.

       For the foregoing reasons, the Government respectfully submits that the defendant's

conduct warrants a sentence of imprisonment of 60 months, a fine within the Guidelines range,

and a forfeiture order as requested pursuant to the United States' Motion for Issuance of Order of

Forfeiture.


Respectfully submitted this 29th day of March, 2019.

                                                            ANNALOU TIROL
                                                            Acting Chief
                                                            Public Integrity Section

                                                     BY:   ~/f,r·
                                                             AMANDA R. VAUGHN
                                                             Trial Attorney
                                                             Public Integrity Section ·
                                                             Criminal Division       ·
                                                             U.S. Department of Justice
                                                             1400 New York Avenue NW
                                                             Suite 12100
                                                           . Washington, DC 20005
                                                             Telephone: (202) 514-1412
                                                             Fax: (202) 514-3003
                                                             Email: amanda.vaughn@usdoj.gov
                                                             MD State Bar

                                               -6-




              Case 7:18-cr-00048-BO Document 23 Filed 03/29/19 Page 6 of 7
                                  CERTIFICATE OF SERVICE

        This is to certify that I have this 29th day of March; 2019, served a copy of the foregoing .

 United States' Memorandum in Aid of Sentencing upon the defendant by email to his attorney:

  Laura Beaver
· Counsel for Christopher Wilkinson ·
  P.O. Box 1857
  Raleigh, NC 27602
  laura@thebeaverfawfirm.com


                                        BY:    ~/,t:;r
                                                AMANDA R. VAUGHN
                                                Trial Attorney
                                                Public Integrity Section ·
                                                Criminal Division
                                               U.S. Department of Justice
                                                1400 New York Avenue NW
                                                Suite 12100 •
                                              · Washington, DC 20005
                                                Telephone: (202) 514-1412
                                               Fax: (202) 514-3003
  .,.                                         .Email: amanda.vaughn@usdoj;gov
                                               MD State Bar




                                                -7-'




           Case 7:18-cr-00048-BO Document 23 Filed 03/29/19 Page 7 of 7
